Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 22, and 36 - 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuichi, U.S. Patent Publication No. 2018/0270704.
Furuichi teaches:

16. (Currently Amended) A wireless transmit/receive unit (WTRU) comprising: 
	a processor (processor, [0070]) configured to: 
(PDU transmitted from terminal to server, [0035]); 
	while the WTRU is in a first state (as no mention is made of what constitutes “a first state” under a broadest reasonable interpretation, simply being powered on can be read on this limitation), send a message comprising a data amount indication to a second RAN node, the data amount indication indicating an amount of data expected to be transmitted (parameter is sent indicating an amount of the data the device can receive, [0033]); and 
	send data to the second RAN node for forwarding to the first RAN node (data is sent between transmitter and receiver, [0039]).

22. (Currently Amended) A method for a wireless transmit/receive unit (WTRU) comprising: 
	establishing a protocol data unit (PDU) session via a first radio access network (RAN) node (PDU transmitted from terminal to server, [0035]); 
	while the WTRU is in a first state (as no mention is made of what constitutes “a first state” under a broadest reasonable interpretation, simply being powered on can be read on this limitation), sending a message comprising a data amount indication to a second RAN node, the data amount indication indicating an amount of data expected to be transmitted (parameter is sent indicating an amount of the data the device can receive, [0033]); and 
	sending data to the second RAN node for forwarding to the first RAN node (data is sent between transmitter and receiver, [0039]).

36. (New) An apparatus comprising: 
	a processor (processor, [0070]) configured to: 
(parameter is sent indicating an amount of the data the device can receive, [0033]); 
	determine that the WTRU has established a protocol data unit (PDU) session via a network node (PDU transmitted from terminal to server, [0035]); 
	receive data from the WTRU (data is sent between transmitter and receiver, [0039]); and 
	forward the data from the WTRU to the network node based on the received data amount indication and the determination that the WTRU has established the PDU session via the network node (data is sent between transmitter and receiver, [0039]).  

37. (New) The apparatus of claim 36, wherein the processor is configured to: Page 6 of 8DOCKET NO.: 15GSYS_2017P00806 USO2PATENT Application No.: 16/788,764 Office Action Dated: October 27, 2020 
	determine to forward the data received from the WTRU to the network node based on that the data amount indication is received from the WTRU while the WTRU is in an inactive state or an idle state (parameter is sent indicating an amount of the data the device can receive, [0033], any device will be in either an idle or inactive state).  

38. (New) The apparatus of claim 36, wherein the network node is a first radio access network (RAN) node, and the apparatus is a second RAN node (any wireless communication device operating in a radio network can be considered a RAN node, whether they be personal communication devices or an access node, data is sent between transmitter and receiver, [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi as applied to claims 16 and 22 above, and further in view of Park, U.S. Patent Publication No. 2018/0124650.
Furuichi does not teach resuming a connection in another cell. Park teaches resuming a connection in another cell. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Furuichi to incorporate the known technique of resuming a connection in another cell as taught by Park in order to obtain the predictable result of enhancing mobility of a device.
The combination teaches:

17. (Currently Amended) The WTRU of claim 16, wherein the message comprises a connection resume message indicating  to resume a radio resource control (RRC) connection via the second RAN node, and wherein the WTRU has been moved from the first RAN node to the second RAN node while in the first state (UE resumes the RRC connection in another cell, [0148], Park).

(UE resumes the RRC connection in another cell, [0148], Park).

Claims 18, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi as applied to claims 16 and 22 above, and further in view of Mahany, U.S. Patent Publication No. 2004/0125753.
Furuichi does not teach waking devices for a data exchange. Mahany teaches waking devices for a data exchange. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Furuichi in order to incorporate the known technique of waking devices for a data exchange as taught by Mahany in order to obtain the predictable result of saving battery power.
The combination teaches:

18. (Currently Amended) The WTRU of claim 16, wherein to send the data to the second RAN node, the processor is configured to: 
	transition from the first state to a second state, wherein the first state comprises an inactive state or an idle state, the second state comprises a connected state, and the message further comprises a transition indication indicating that the WTRU is transitioning back to the first  state after sending the data to the second RAN node (devices wake for data exchange before returning to a sleep state, [0286], Mahany).

21. (Currently Amended) The WTRU of claim 16, wherein the processor is configured to receive an RRC inactive message from the second RAN node after sending the data to the second RAN node, the RRC (devices wake for data exchange before returning to a sleep state, [0286], Mahany).

24. (Currently Amended) The method of claim 22, wherein sending the data to the second RAN node, the method comprising: 
	transitioning from first state to a second state, wherein the first state comprises an inactive state or an idle state, the second state comprises a connected state, and the message further comprises a transition indication indicating that the WTRU is transitioning back to the first state after sending the data to the second RAN node (devices wake for data exchange before returning to a sleep state, [0286], Mahany).

Claims 19 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi as applied to claims 16 and 36 above, and further in view of Rugeland, U.S. Patent Publication No. 2020/0037210.
Furuichi does not teach forwarding messages. Rugeland teaches forwarding messages. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Furuichi to incorporate the know technique of message forwarding as taught by Rugeland in order to obtain the predictable result of better device mobility.
The combination teaches:

19. (Currently Amended) The WTRU of claim 16, wherein the processor is configured to receive a connection resume message from the second RAN node, the connection resume message indicating that the WTRU is in an RRC connected state, and wherein the second RAN node establishes a forwarding (connection resume request is received, then an RRC connection response is forwarded to the UE, abstract, Rugeland).

39. (New) The apparatus of claim 36, wherein the processor is configured to: 
	establish a forwarding tunnel with the network node for the apparatus to forward the data to the network node (connection resume request is received, then an RRC connection response is forwarded to the UE, abstract, Rugeland); and 
	send a connection resume message to the WTRU, the connection resume message indicating that the WTRU is in an RRC connected state (connection resume request is received, then an RRC connection response is forwarded to the UE, abstract, Rugeland).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi as applied to claim 16 above, and further in view of Gupta, U.S. Patent Publication No. 2020/0304985.
Furuichi does not teach utilizing a NAS message. Gupta teaches using a NAS message. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Furuichi to incorporate the known technique of NAS messaging as taught by Gupta in order to obtain the predictable result of using specification defined messaging.
The combination teaches:

20. (Previously Presented) The WTRU of claim 16, wherein the processor is configured to send the data via at least one of a non-access stratum (NAS) message or a user plane (UP) associated with the second RAN node (data sent via NAS message, [0030], Gupta).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi as applied to claim 22 above, and further in view of Rugeland in further view of Gupta.
Furuichi does not teach forwarding messages. Rugeland teaches forwarding messages. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Furuichi to incorporate the know technique of message forwarding as taught by Rugeland in order to obtain the predictable result of better device mobility.
Furuichi in view of Rugeland does not teach utilizing a NAS message. Gupta teaches using a NAS message. It would have been obvious to one skilled in the art at the time of the filing to modify the combination of Furuichi in view of Rugeland to incorporate the known technique of NAS messaging as taught by Gupta in order to obtain the predictable result of using specification defined messaging.
The combination teaches:

25. (Currently Amended) The method of claim 22, wherein the method comprises: 
	receiving a connection resume message from the second RAN node, the connection resume message indicating that the WTRU is in an RRC connected state, and wherein the second RAN node establishes a forwarding tunnel between the second RAN node and the first RAN node for the second RAN node to forward  the data to the first RAN node (connection resume request is received, then an RRC connection response is forwarded to the UE, abstract, Rugeland); and 
	sending the data via at least one of a non-access stratum (NAS) message or a user plane (UP) associated with the second RAN node (data sent via NAS message, [0030], Gupta).

Allowable Subject Matter
Claims 28, 29, and 31 - 34 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463